third-party communications congressional state official uil no dec cc dom fi p plr-100048-97 legend marketing act state official a committee commodity state university x i t i this is specifically the committee whether the income of the in response to a letter dated date requesting rulings concerning the status of the committee for federal_income_tax purposes requests rulings on five issues committee is excludable from gross_income under internal_revenue_code file annual federal_income_tax returns to under sec_170 of the code transfers or gifts to deductible for federal estate and gift_tax purposes under dollar_figuredollar_figure is required to withhold income_tax from wages paid to any employees and make remittances of withheld amounts to the internal_revenue_service or for_the_use_of the committee are deductible by the donor or for_the_use_of the committee are whether the committee is required to whether the committee whether bequests and of the code of the and whether contributions legacies devises vez plr-100048-97 - facts f the federal program of marketing orders described in 608c the most commonly provides that federal marketing orders may be u s c implemented to regulate various aspects of the production and marketing of certain agricultural products known form of regulation involves establishing controls over pricing quality and production volume marketing order statute also permits other activities particular a marketing order may establish production research marketing research_and_development projects designed to improve or promote the marketing distribution and consumption or efficient production of a covered commodity and require that the expenses of any projects are to be paid from monies collected pursuant to the marketing order any form of marketing promotion including paid advertising u s c projects may also provide for however the federal 608c i in the marketing act was enacted by the state legislature to promote efficient and equitable methods of production and marketing of the state’s agricultural resources thereby promoting the state’s overall economy closely modeled after the federal program the marketing act was the marketing act permits official a to regulate production of agricultural commodities including production quantities timing of marketing grading labeling inspection unfair competition and other related matters rules governing the processing distribution sale of the commodity through a marketing order official a may prescribe or handling although the marketing act permits a marketing order to cover activities such as grading labeling inspection and pricing state has chosen to regulate these activities through other avenues activities related to increasing consumption of the commodity including research efforts and general promotional activities the marketing order at issue only governs a marketing order may be issued only after there has been due notice of and opportunity for a public hearing on the matter notice of the opportunity for a hearing will be given to all persons who may be directly affected by the marketing order and whose names are upon a list filed by the commodity industry hearing shall be open to the public hearing will be made under oath of all proceedings will be maintained by official a's office and a full and complete record all testimony at the the if following the hearing official a determines that it is the marketing order will appropriate to issue a marketing order not go into effect unless a simple majority of the producers of the commodity vote to participate in the marketing order the v -6 _3- plr-100048-97 marketing order applies to all commodity producers within the covered counties in state the marketing order may petition to join the marketing order if two-thirds or more of the commodity producers in that county agree to be subject_to the marketing order any county not originally included in official a is legally responsible for implementing all aspects of any marketing order issued under the marketing act however realizing that official a could be responsible for numerous marketing orders as well as many other duties the state legislature provided in the marketing act that each marketing order must provide for a board_of control to administer that marketing order on behalf of official a official a has appointed the committee to administer the committee members are if no nominations are received official a may marketing order for the commodity nominated by the producers of the commodity and are appointed by official a select the members of the committee and their alternates official a may remove any committee member for cause at any time in addition official a has the right at any time to nullify any regulation decision determination or other action taken by the committee impact any actions taken in reliance upon a committee action that has been nullified however any such nullification will not adversely the committee presents an annual budget to official a for all expenditures are approved by official a via his approval review and approval of the annual budget audited at least annually and will file a copy of the audit report with official a the committee will be each producer covered by the marketing order is liable for in order to pay a rate proposed by the committee its pro_rata share of the committee's expenses for the expenses official a levies an assessment upon each producer at marketing act assessments are payable to official a has delegated the duty to collect the assessments to the committee but retains general oversight over committee operations approved by the state treasurer of the amounts paid_by its producers end of official a deems appropriate carried over to the next year carried over rather than returned a year may be returned pro_rata to the producers if all monies must be deposited in an institution under the to date otherwise the amounts will be the committee will keep records any amounts unspent at the the amounts have been official a assessments are collected at the time the commodity is first sold to either a middleman or commodity producers sell their crops to subtracts the assessments from the amounts paid to producers a middleman who an end user in practice most - n plr-100048-97 - the middleman is responsible for remitting assessments to the committee and providing paperwork indicating the producers on whose behalf the remittances are made directly to an end user the assessments to the committee committee after a sale has occurred thus monies are received throughout the year the producer is responsible for sending assessments are due to the a producer sells if assessments upon the commodity are partially refundable if a written request for refund is made within x days after payment of an assessment have no further legal claim on the monies after the refund period has passed producers in the event that the marketing order is terminated official a must return any remaining funds pro-rata to the however if the amounts to be returned are commodity producers so small that it would not be practical to actually pay them out official a may retain the money to be used for the implementation of any future marketing order regulating the commodity in the event that a producer refuses to pay an assessment in a county jail an injunction the marketing act authorizés official a to pursue the non-paying producer including suing for payment in state court addition to payment of the assessment possible sanctions include monetary penalties imprisonment in against participation in the commodity industry until the assessment is paid and attorney fees enforcement by official a after investigating the facts any state district attorney may bring a criminal suit in the name of the people of state if the district attorney believes there has been a violation of either the marketing act or any marketing order turned over to the state general fund that there have been no problems with collection of assessments to date if any monetary penalties are assessed the penalties are the committee represents in addition to generally the committee is responsible for research promotion and education with respect to the production and marketing of the commodity administrative functions only commodity it does not buy or sell the the committee provides the committee spends a small portion of the annual budget on advertising such as print ads in newspapers for the general promotion of the commodity and not on behalf of a particular the committee also producer distributor or any other person publishes a regular report to the commodity industry including the committee state and national information on the commodity also participates in trade missions that promote the commodity they for example if business people from another country visit may be given a tour of some commodity producers where they might af plr-100048-97 be given information about how to evaluate the quality of the commodity 19eo91 te the committee uses a majority currently approximately y percent of its annual budget to support market development and research exploring different aspects of the commodity committee currently provides funding for this research by providing support to a large non-profit organization interested in commodity-related research the state university and several other programs the issue sec_1 and law and analysis in general if income is earned by an enterprise that is an a state integral part of a state or a political_subdivision of that income is not taxable in the absence of specific statutory authorization to tax that income c b a state conducts an enterprise through a separate_entity however the income of the entity may be excluded from gross_income under sec_115 of the code gcm c b xiv-1 when sec_511 b superseded by revrul_71_131 c b see rev rul in maryland savings-share insurance corp mssic v united f u s grounds supp rev'd on other under mssic's charter the full faith and credit the state of maryland formed a corporation to insure the states customer accounts of state chartered savings and loan associations of the state was not pledged for mssic's obligations of eleven directors were selected by state officials district_court rejected mssic's claim of intergovernmental tax immunity because the state made no financial contribution to mssic and had no present_interest in the income of mssic although the district_court was reversed on other grounds the supreme court agreed with the lower court's analysis of the instrumentality and sec_115 issues rejected mssic's position that it state and hence entitled to exemption from federal taxation under the doctrine_of intergovernmental immunity and under sec_115 of the code mssic u s an instrumentality of the only three the the supreme court n is pincite 6th cir 40_f3d_817 in state of michigan and michigan education trust v united w d the court held that the investment_income of the states mich michigan education trust_taxation under section ll a internally inconsistent because it concludes that met qualifies as that met is in a broad sense a municipal corporation id at a political_subdivision of the state of michigan id was not subject_to current the court's opinion is of the code rev'g pincite supp met f plr-100048-97 pincite and that met is in any event an integral part of the state moreover the court's reliance on the of michigan id factors listed in rev conclusion is misplaced that are separate from a state ruling do not determine whether an enterprise is considered to be a separate_entity or an integral part of the state the revenue_ruling applies to entities the factors in the revenue to reach its rul c b nevertheless in determining whether an enterprise is an integral part of the state the facts and circumstances including the state's degree of control_over the enterprise and the state's financial commitment to the enterprise is necessary to consider all of it under the marketing act official a is legally responsible official a has delegated however official a exercises significant control official a appoints members to the committee for all aspects of the marketing order his administrative responsibilities for the marketing order to the committee over the committee from a list of nominees selected by commodity producers official a may select and appoint committee members if no nominations are received to nullify all acts of the committee at any time subject only to the limitation that actions taken in reliance upon a nullified act are not themselves voided approves the annual budget filed by the committee and receives a copy of the annual audit in addition official a has the power official a also reviews and further state has made a significant financial contribution under a state analog to the federal to the committee agricultural marketing order program the state legislature empowered official a to enter into the marketing order the marketing order official a charges an assessment on commodity producers that is partially refundable for only a short under the marketing act period of time after payments are made the assessments are payable directly to official a has delegated the collection of the assessments to the committee although assessments are refundable for a short_period of time after collection over the last few years a significant majority of the total assessments have been retained by state for use by the committee to achieve the goals established by state in the marketing order education and general promotional activities of state the monies are used to support research official a under based upon all of the above factors the committee is an integral part of state because the committee is an integral part of state it is treated the same as state for the purposes of federal_income_tax filing_requirements annual federal_income_tax returns the committee is not required to file thus oc plr-100048-97_ issue 71ee sec_170 of the internal_revenue_code provides a deduction for charitable_contributions as defined in sec_170 payment of which is made within the taxable_year sec_170 of the code defines a charitable a state a possession_of_the_united_states any political_contribution to include a contribution or gift to or for_the_use_of subdivision of a state or any possession_of_the_united_states or the united_states or the district of columbia but only if the contribution or gift is made for exclusively public purposes because the committee is an integral part of state we conclude that contributions to the committee for exclusively public purposes are contributions to or for_the_use_of a state and therefore are charitable_contributions deductible by the donor under sec_170 subject_to the limitations set forth in sec_170 issue sec_2055 provides that for the purposes of the tax imposed by sec_2001 the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of the united_states or any political_subdivision thereof or the district of columbia for exclusively public purposes sec_2522 provides that in computing the taxable_gifts for the calendar_year there shall be allowed as the case of a citizen or resident_of_the_united_states the amount of all gifts made during such year to united_states any state or subdivision thereof or the district of columbia for exclusively public purposes or for_the_use_of the a deduction in sec_2106 provides that for the purposes of the tax the value of the taxable_estate of every imposed by sec_2101 decedent non resident not a citizen_of_the_united_states shall be determined by deducting from the value of that part of his gross_estate which at the time of his death is situated in the united_states transfers to or for_the_use_of the united_states any state political_subdivision thereof or the district of columbia for exclusively public purposes the amount of all bequests legacies devises or any the service does not issue blanket estate and gift_tax rulings to organizations since organizations are not the taxpayers for estate and gift_tax purposes purposes the estate is the taxpayer for gift_tax purposes the for estate_tax plr-100048-97 donor is the taxpayer otherwise meet the requirements of contributions to the committee will be deductible for estate and gift_tax purposes however to the extent that taxpayers and sec_2055 sec_2522 issue sec_3401 of the internal_revenue_code provides that wages are defined in sec_3401 of the the term employer means the person for whom an individual performs or performed any service of whatever nature as employee of such person code as all remuneration for services performed by an employee for his employer with certain exceptions not applicable here under sec_3402 every employer making payment of wages is required to deduct and withhold federal_income_tax from such wages tax from wages paid to any employees it may have and to make remittances to the internal_revenue_service accordingly the committee is required to withhold income an the committee has cited revrul_57_128 c b rul 1957_1_cb_310 in their ruling requests and rev both rulings concluded that the workers in question were employees of a political_subdivision or wholly owned instrumentality thereof and exempt from employment for the federal_insurance_contributions_act sec_3306 remains unchanged and excludes the services performed in the employ of a state political_subdivision or wholly owned instrumentality thereof from the definition of employment for futa purposes however sec_3121 has been amended since and the federal_unemployment_tax_act as such fica futa purposes the services performed were sec_3121 of the code excludes from the term employment service performed in the employ of political_subdivision or wholly owned instrumentality thereof the exception from employment e however under sec_3121 does not apply to services included under an agreement entered into pursuant to sec_218 of the social_security act a state in the event that the services performed by the employees b f are not included under a sec_218 agreement sec_3121 provides that the exception from employment shall not apply to services performed by an employee of subdivision or wholly owned instrumentality thereof by an individual who is not a member of the retirement_system of such state political_subdivision or wholly owned instrumentality see sec_31 b -2 of the employment_tax regulations a state political if the employees are qualified participants in a retirement_system of the employer within the meaning of the regulations and therefore exempt under sec_3121 b f from the taxes imposed plr-100048 eee sne o under the fica they may nevertheless be subject_to the medicare portion of the fica_taxes all state_or_local_government employees hired after date are subject_to the medicare portion of the fica_taxes regardless of membership in a retirement_system provided by the employer under sec_3121 c of the code conclusion based on the information and representations submitted by the committee and official a we hold as follows the committee is therefore an integral part of state an integral part of official a's office and because the committee is deemed to be an integral part of state the committee is not required to file federal_income_tax returns contributions to the committee for exclusively public purposes are contributions to or for_the_use_of a state and therefore are charitable_contributions deductible by the donor under sec_170 subject_to the limitations set forth in sec_170 to the extent that taxpayers otherwise meet the requirements of sec_2055 will be deductible for estate and gift_tax purposes and contributions to the committee assuming that the individuals who perform services for the committee are employees the committee is required to withhold income_tax from wages paid to any employees it may have and to make remittances to the internal_revenue_service if the committee has entered into agreements pursuant to sec_218 of the social_security act responsible for withholding and paying the taxes imposed under fica and futa information concerning sec_218 agreements can be obtained by contacting the state social_security administrator it will be if they have not entered into sec_218 agreements the committee may nevertheless be responsible for withholding and paying the taxes imposed under fica and futa if the individuals performing services for the committee are not participants in the retirement_system of state or the committee if the committee has not entered into sec_218 agreements and their employees are qualified participants in a plr-100048-97 retirement_system of state or the committee the committee is not required to withhold and remit the majority of the taxes imposed under the fica responsible for withholding and remitting the medicare portion of the fica_taxes for any employees hired after march it will be however the committee has not provided sufficient information to if the committee is rule on the workers' classification interested in obtaining rulings regarding the proper classification of their workers it may do ss-8 determination of employee work status for purposes of federal employment_taxes and income_tax_withholding with the appropriate district director's office so by filing form this ruling is directed only to the taxpayer that requested of the code provides that it may not be sec_6110 it used or cited as precedent sincerely assistant chief_counsel financial institutions and products by alice m bennett chief branch enclosures copy of this letter sec_6110 copy nds
